EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Spanheimer on 08/30/2021.

The application has been amended as follows: 
Claim 1, line 13: “the diameter of the elongate member” was changed to “a diameter of the elongate member”;
Claim 1, lines 13-14: “the diameter of the balloon” was changed to “a diameter of the balloon”;
Claim 1, line 32: “a volume” was changed to “the volume”;
Claim 5, lines 1-2: “a diameter” was changed to “the diameter”;
Claim 25, line 2: “the passage” was changed to “a passage”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the closest prior art of record, Nishtala (U.S. Pub. No. 2010/0249663) (previously disclosed) in view of Moon et al. (U.S. Pub. No. 2014/0266775) (previously disclosed), Yamashita, Noboru et al. “Preparation and characterization of gelatin sponge millispheres injectable through microcatheters”, Medical Devices: Evidence and Research, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791